DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Response to Amendment
This office action is responsive to amendment filed on 08/10/2022. The Examiner has acknowledged the amended claims 1, 3-10, 12-14 and 16 have been amended. claims 2 and 17 have been cancelled. Claims 1, 3-16 have been presented for examination and are rejected.
 
Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1, 4-6, 13-14 and 16 under 35 USC § 112, sixth paragraph, have been fully considered but they are not persuasive. 
Applicant argues in substance that: “Certain claim elements using the term "unit" have been interpreted as means-plus- function elements under 35 U.S.C. §112(f). Without conceding the propriety of this interpretation, Applicant has amended the claims to recite specific structure, namely, at least one memory and at least one processor, that is sufficient to perform the claimed functions. Therefore, Applicant submits that no claim elements should be interpreted under Section 112(f), and withdrawal of that interpretation is respectfully requested.”
In response, with respect to claims 1, 4-6, 13-14 and 16 are similarly being interpreted to invoke 112(f), Applicant did not address 112 (f), the claim limitations still use the phrase  “means for ”  and modified by functional language (i.e., a relay server configured to manage the client terminal ... ) interpreted to invoke 112(f). The claim limitation(s) does not uses a generic placeholder that is coupled with functional language (such as configured to) throughout the claims without reciting sufficient structure to perform the recited function, 
 

Applicant’s arguments, with respect to the rejection of Claims 1, 3-6, 8-10, 13, 14, and 16 were rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement have been fully considered but they are not persuasive. 
Applicant argues in substance that: “Claims 1, 3-6, 8-10, 13, 14, and 16 were rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement. Applicant submits that the basis underlying these rejections was the interpretation of certain claim elements under 35 U.S.C. §112(f). Since, as discussed above, no claim elements should be interpreted under Section 112(f), Applicant submits that the basis for these rejections has been obviated and the rejections should be withdrawn.” 
In response, with respect to Claims 1, 3-6, 8-10, 13, 14, and 16 under U.S.C. §112(a) as allegedly failing to comply with the written description requirement, Applicant did not address 112 (a)  and the specification fails to disclosed how such limitation (a management unit “, " a giving unit ", " a first transmission unit ",  an acquisition unit etc. ) are taken place in the disclosure, no were in specification define these functions . Therefore, one skilled in the art would not know how to make and/or use the invention. 

Applicant’s arguments, with respect to the rejection to Claims 1, 5, 6, 9, 10 and 15 were rejected under 35 U.S.C. §112(b) as allegedly being indefinite have been fully considered and are persuasive. Therefore, the objection has been withdrawn.

Applicant's arguments filed on August  10th, 2022 with respect to Claims 1, 3-16 rejected under 35 U.S.C. 103 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquire, associate, output in claims 1, 4-6, 13-14 and 16 are similarly being interpreted to invoke 112(f). 
" a management unit configured to manage " in claims 1 and 16 
" a giving unit configured to " in claims 1 and 16
" a first transmission unit configured to transmit " in claims 1 and 16
“storage unit configured to store “ in claim 1 and 17,
" an acquisition unit configured to acquire " in claim 1
" first registration unit configured to register " in claim 4 
" a second registration unit configured to register " in claim 5
" a second transmission unit configured to" in claim 6
“a transmission unit configured to transmit” in claim 16
“a first determination unit configured to determine” in claim 13
“a second  determination unit configured to” in claim 14
“a service providing server configured to provide” in claim 17
“a reception unit configured to receive” in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 13-14, and 16-17 are rejected under 35 U.S.C 112, first paragraph, as falling to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-6, 8-10, 13-14, and 16-17, the limitation of  “a management unit “, " a giving unit ", " a first transmission unit ",  an acquisition unit "  in claims 1 and 16, a transmission unit” in claim 16, “giving unit” claims 2 and 3, " the first transmission unit , a second transmission unit " in claim 6, “second transmission unit” in claims 8 and 10, “second transmission unit, management unit” in claim 9, “a first determination unit” in claim 13, “a second  determination, second transmission unit” in claim 14, “, “a reception unit “ in claim 17, not described in the specification.  The specification fails to disclosed how such limitation is taken place in the disclosure. Therefore, one skilled in the art would not know how to make and/or use the invention. The Examiner interpreted  the best way possible to reject the claims.  

Claims 2-15 are necessarily rejected as being dependent upon the rejection of claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Mukai (US 20190068741 hereinafter Mukai) in view of Miyawaki(US 20120246221 hereinafter Miyawaki).
 
With respect to claims 1 and 16, Mukai teaches a system including a client terminal a first service providing server configured to provide a service to the client terminal (Mukai, see FIGS. 5, 17, 0115 and paragraphs [0012, 0024, 0045, 0100] a functional configuration of a client terminal, a temporary storage server, a data accumulation server (i.e., interpreted as equivalent to service providing server ), a relay server, and an MFP included in the device system of FIG. 2) , wherein 

the system comprises:
a data storage server installed between the relay server and the service providing servers (Mukai, see FIGS. 2, 5 and paragraph [0065] the client terminal 11, the data accumulation server 18, the relay server 19, and the temporary storage server 20 in FIG. 2 are each implemented by, a computer system having a hardware configuration. FIG. 5 and paragraphs [0087, 0097, 0109-0113] further discloses the service cooperation unit 61 monitors the temporary storage server 20 and receives various notifications from the temporary storage server 20),
a giving unit configured to, based on the information managed by the management unit, give information for specifying each of the services provided by service providing server as attribute information to first and second data transmitted from the client terminal(Mukai, see FIG. 13 and paragraphs [0153-0158, 0185] the client terminal 11 communicates with the data accumulation server 18 to display the input screen 411. The user inputs use of the temporary storage server 20. At S2, The print data transmitter 41 of the client terminal 11 transmits the document to be registered by the user); and 
a first transmission unit configured to transmit, to the data storage server, the first and second data given the attribute information by the giving unit (Mukai, see FIG. 14 and paragraphs [0098, 0159-00162] At S1A, when having detected that a document is newly registered in the document manager 56 of the data accumulation server 18, the print data transmitter 52 of the data accumulation server 18 transmits the encrypted document together with the job ID and the user name to the relay server 19. The job ID is transmitted for specifying the document registered by the user. Similarly, the user name is transmitted for specifying the document registered by the user.  At S2A, the accumulation server transfer unit 62 of the relay server 19 transmits the encrypted document together with the job ID and the user name to the temporary storage server 20. The time of the transmission could be any time, such that it may be immediately after the registration, periodically, when the load of the data accumulation server 18 is equal to or less than a predetermined value, or the like), 
the data storage server comprises at least one memory storing instructions and at least one processor that executes stored instructions to function as a storage unit configured to store the data transmitted by the first transmission unit in a storage area (Mukai, see FIG. 13 and paragraphs [0159-0160] FIG. 14 is an example of a sequence diagram illustrating a procedure in which the data accumulation server 18 temporarily stores a document in the temporary storage server 20 via the relay server 19. Paragraphs [0161-0162, 0176] further disclose the print data storage 21 of the temporary storage server 20 stores the document, and registers the job ID and the like to the document management table), and
Mukai yet fails to explicitly disclose a relay server configured to manage the client terminal and the service providing server; and   
the relay server comprises:
at least one memory storing instructions; and 

However, Miyawaki discloses a relay server configured to manage the client terminal and the service providing server (Miyawaki, discloses relay server 2 that is configured to manage image forming apparatus (equivalents client terminal and  other servers including service providing server, see FIG 1, and paragraphs [0021-0023, 0033] the information processing system 1 includes a relay server 2, an update management server 3, a storage server 4, a terminal management server 5 (are managed by service provider), and an image forming apparatus 6. The relay server 2, the update management server 3, the storage server 4, and the terminal management server 5 are connected to each other through an external network 7. The relay server 2 and the image forming apparatus 6 are connected to each other through an internal network The relay server 2 (an information processing apparatus) is provided at the boundary between the internal network and the external network. The relay server 2 is a proxy server that is connected to the external network instead of the image forming apparatus 6 (a client apparatus) connected to the internal network); and
the relay server (Miyawaki, FIG. 2 and paragraph [0023] relay server 2) comprises:
at least one memory storing instructions( Miyawaki, FIG. 2 and paragraph [0023] a memory 23); and 

 to function as a management unit configured to manage information that links the client terminal and the service provided by the service providing server (Miyawaki, see FIG. 1 and paraph [0021] the information processing system 1 includes a relay server 2, an update management server 3, a storage server 4, a terminal management server 5, and an image forming apparatus 6. The relay server 2, the update management server 3, the storage server 4, and the terminal management server 5 are connected to each other through an external network. Paragraph [0033] further discloses The update management server 3 and the terminal management server 5 are managed by a person (service provider) who provides a maintenance service and a management service to the image forming apparatus 6 with high reliability. The service provider constructs a content delivery network (CDN) in order to smoothly transmit a large amount of data. The storage server 4 is managed by a third party that provides a content delivery service);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Mukai with the teaching of Miyawaki provided a relay server configured  to manage to communication between client terminal and service providing server via communication network. By using the relay server,  it is possible for a communication device to operate resources. Further, the relay server can execute the registered process in the communication device in response to a specific resource operation. Thereby, it is possible to execute a desired process at a desired place for a specific resource operation, where the combination of elements according to known methods would yield a predictable result. 
Mukai-Miyawaki yet fails to explicitly disclose a second service providing server configured to provide a service to the client terminal, 
the first service providing server, and the second service providing server; and 
the services provided by the first and second service providing servers; 
each of the first and second service providing servers comprises at least one memory storing instructions and at least one processor that executes stored instructions to function as an acquisition unit configured to acquire data from the storage unit by designating the attribute information, and corresponding to each of the services provided by the first and second service providing servers.
However, Miyawaki discloses a second service providing server configured to provide a service to the client terminal (Urakawa, see FIG. 2 and paragraph [0033]  the service providing apparatus 300B (i.e., second service provider apparatus). The multi-function device 100, the relay apparatus 200, the service providing apparatus 300A, and the service providing apparatus 300B are connected to one another through a network 400 and  perform data transmission and reception from/to user terminal),
the first service providing server, and the second service providing server (Urakawa, see FIG. 2 and paragraph [0033] the service providing apparatus 300A (i.e., equivalent to first service provider service), and the service providing apparatus 300B(i.e., equivalent to first service provider service)); and 
the services provided by the first and second service providing servers (Urakawa, see FIG. 2 and paragraph [0033]  ] the service providing apparatus 300A, and the service providing apparatus 300B); 
 each of the first and second service providing servers comprises at least one memory storing instructions (Urakawa, see FIG. 2 and paragraph [0038, 0050] the user can store electronic data downloaded from the service providing apparatus 300 in the memory card 141) and 
at least one processor that executes stored instructions to function as an acquisition unit configured to acquire data from the storage unit by designating the attribute information, and corresponding to each of the services provided by the first and second service providing servers (Urakawa, see FIG. 2 and paragraph [0048-0053] the URL acquiring program for the service A is for acquiring a thumbnail URL or electronic-data URL from the service providing apparatus 300A (i.e., equivalent to first service providing server), using the API released by the service A. The thumbnail URL indicates a storage location of a thumbnail image which is displayed to enable the user to select electronic data to be downloaded. The URL acquiring program for the service B is for acquiring a thumbnail URL or electronic-data URL from the service providing apparatus 300B (i.e., equivalent to second service providing server), using the API released by the service B. The number of thumbnail URLs and electronic-data identification information which can be downloaded from the service providing apparatus 300  at one time is limited to 50. The number of thumbnail URLs and electronic-data identification information which can be downloaded at one time is determined based on the processing capability of the multi-function device 100 or the relay apparatus 200, for example, during designing. The service providing apparatus 300 manages a collection of a plurality of electronic data in units of albums).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Mukai-Miyawaki with the teaching of Urakawa to provide the apparatus for printing electronic data downloaded from a plurality of printer vendor server and accessed through an Internet and accessed from printers through the Internet. A service provider servers are provided by the service providers and accessed through the Internet. Thus, the method enables allowing a service cooperation system to implement new-services cooperating with electronic-data storing service without problem in which loads of multi-function device, the electronic-data storing service, and the network between occurs due to process requiring download information whenever electronic data is output, so that operations is possible to perform page switch operation without requiring a previous images key and a next images key, where the combination of elements according to known methods would yield a predictable result. 



 Claim 2, (Cancelled).

With respect to claim 3, Mukai-Miyawaki-Urakawa teaches the system, wherein even when the first service providing server does not use the second data in the service provided by the first service providing server, the giving unit gives the information of the service provided by the first service providing server (first service provider taught above by Urakawa, see FIG. 2 and paragraph [0033]  ] the service providing apparatus 300A ) as the attribute information to the second data (Miyawaki, see paragraph [0046] when the second request is discarded, connection to the URL that is not included in the allowance list is prevented. In Step S507, the Internet communication unit 205 transmits the second request to the storage server 4. The Internet communication unit 401 of the storage server 4 receives the second request from the relay server 2. The Internet communication unit 205 transmits the second request to the storage server 4 which is specified by the URL of the download destination of the software in the second request).

With respect to claim 4, Mukai-Miyawaki-Urakawa teaches the system, wherein the at least one processor of the relay server further executes stored instructions to function as a first registration unit configured to register information of the client terminal in response to a request from the client terminal, and the client terminal in the information managed by the management unit is a client terminal in which information of the client terminal is registered by the first registration unit (Mukai, see FIG. 14 and paragraphs [0098, 0159-00162] At S1A, when having detected that a document is newly registered in the document manager 56 of the data accumulation server 18, the print data transmitter 52 of the data accumulation server 18 transmits the encrypted document together with the job ID and the user name to the relay server 19. The job ID is transmitted for specifying the document registered by the user. Similarly, the user name is transmitted for specifying the document registered by the user.  At S2A, the accumulation server transfer unit 62 of the relay server 19 transmits the encrypted document together with the job ID and the user name to the temporary storage server 20. The time of the transmission could be any time, such that it may be immediately after the registration, periodically, when the load of the data accumulation server 18 is equal to or less than a predetermined value, or the like).

With respect to claim 5, Mukai-Miyawaki-Urakawa teaches the system, wherein the at least one processor of the relay server further executes stored instructions to function as  a second registration unit configured to register the services a provided by the first and second service providing servers (first and second service providers taught  by Urakawa, see FIG. 2 and paragraph [0033] the service providing apparatus 300A  and the service providing apparatus 300B)  and a client terminal corresponding to the first and second services (Urakawa, paragraphs [0069-0071]   when receiving information representing that the first page is being displayed and the ‘Next 50 Images’ key B02 has been touched, in step D202, the relay apparatus 200 transmits a request for acquiring electronic data information regarding electronic data registered in the second page of the album. When receiving the request for acquiring the electronic data information from the relay apparatus 200, in step D203, the service providing apparatus 300 transmits the electronic data information regarding the electronic data registered in the second page of the album, to the relay apparatus 200. Then, in step D204, the relay apparatus 200 excludes information which does not correspond to electronic data of the second page of the album, from the selection information notified in step D201, and registers the excluded information as succeeding information), 
in response to a request from the first and second service providing servers, and the first and second service providing servers  in the information managed by the management unit are  service providing servers  corresponding to the services registered by the second registration unit (Urakawa, see FIG. 2 and paragraphs [0070-0073] in step D207, the relay apparatus 200 transmits a request for acquiring electronic data information regarding the electronic data of the first page, which is a page just before the second page that is being displayed, of the album, to the service providing apparatus 300. Then, in step S208, the service providing apparatus 300 transmits the electronic data information regarding the electronic data of the first page of the album, to the relay apparatus 200. In step D209 (see FIG. 5), the relay apparatus 200 excludes information corresponding to electronic data not included in the first page of the album, from the selection information notified in step D206, and registers the excluded information as the succeeding information.).  

With respect to claim 6, Mukai-Miyawaki teaches the system, , wherein the at least one processor of the data storage server further executes instructions to function as  a second transmission unit configured to, when the first and second data transmitted by the first transmission unit is stored in the storage area by the storage unit, transmit information of areas  in which the first and second data is stored to the first and second service providing servers (first and second service providers taught  by Urakawa, see FIG. 2 and paragraph [0033]  the service providing apparatus 300A  and the service providing apparatus 300B) (Miyawaki, see paraphs [0028, 0046- 0047] the LAN communication unit 201 receives a request and a notice from the image forming apparatus 6. The LAN communication unit 201 transmits a response to the image forming apparatus 6. The Internet communication unit 205 (an example of a first transmitting unit, a second receiving unit, a third transmitting unit, a fourth receiving unit, a fifth transmitting unit, and a sixth receiving unit) communicates with the update management server 3, the storage server 4, and the terminal management server 5 through the external network 7. The Internet communication unit 205 transmits a request to the update management server 3 and the storage server 4 and transmits a notice to the terminal management server 5. The Internet communication unit 205 receives a response from the update management server 3, the storage server 4, and the terminal management server 5), and
each of the first and second service providing servers (first and second service providers taught  by Urakawa, see FIG. 2 and paragraph [0033]  the service providing apparatus 300A  and the service providing apparatus 300B) acquires data corresponding to each of the services  provided by the first and second service providing servers from the storage area, based on the information of the areas an in which the data is stored (Miyawaki, see  FIG. 9 and paragraphs[0037-0039] FIG. 9 is a sequence chart illustrating the internal process of the relay server 2 in Step S2 of FIG. 8. In Step S201, the LAN communication unit 201 outputs the first request received from the image forming apparatus 6 to the communication controller 204. The communication controller 204 acquires the first request from the LAN communication unit 201. The request transmitted from the image forming apparatus 6 includes an identifier indicating the content of the request. In Step S203, the communication controller 204 outputs the first request to the Internet communication unit 205. The Internet communication unit 205 acquires the first request from the communication controller 204. In Step S204, the Internet communication unit 205 transmits the first request to the update management server 3).

With respect to claim 7, Mukai-Miyawaki-Urakawa teaches the system, , wherein the first data transmitted from the client terminal is stored in a first area of the storage area, and the second data transmitted from the client terminal is stored in a second area of the storage area (Miyawaki, see  FIG. 7 and paragraphs[0028-0029] FIG. 7 is a block diagram illustrating the functional structure of the information processing system 1. The controller 21 of the relay server 2 executes a program to implement functions corresponding to a LAN communication unit 201, an allowance list memory 202, an allowance list controller 203, a communication controller 204, and an Internet communication unit 205. The LAN communication unit 201 (an example of a first receiving unit, a second transmitting unit, a third receiving unit, a fourth transmitting unit, and a fifth receiving unit) communicates with the image forming apparatus 6 through the internal network. The LAN communication unit 201 receives a request and a notice from the image forming apparatus 6. The LAN communication unit 201 transmits a response to the image forming apparatus 6. The Internet communication unit 205 (an example of a first transmitting unit, a second receiving unit, a third transmitting unit, a fourth receiving unit, a fifth transmitting unit, and a sixth receiving unit) communicates with the update management server 3, the storage server 4, and the terminal management server 5 through the external network 7. The Internet communication unit 205 transmits a request to the update management server 3 and the storage server 4 and transmits a notice to the terminal management server 5).

With respect to claim 8, Mukai-Miyawaki-Urakawa teaches the system, wherein the second transmission unit transmits the information of the areas  in which the first and second data is stored to the first and second service providing servers  linked to the first area and the second area (Miyawaki, see  FIG. 7 and paragraphs[0028-0029] the LAN communication unit 201 (an example of a first receiving unit, a second transmitting unit, a third receiving unit, a fourth transmitting unit, and a fifth receiving unit) communicates with the image forming apparatus 6 through the internal network. The LAN communication unit 201 receives a request and a notice from the image forming apparatus 6. The Internet communication unit 205 transmits a request to the update management server 3 and the storage server 4 and transmits a notice to the terminal management server 5).


With respect to claim 9, Mukai-Miyawaki-Urakawa teaches the system, wherein the second transmission unit transmits the information of the areas  in which the first and second data is stored to the first and second service providing servers in the information managed by the management unit (Miyawaki, see  FIG. 7 and paragraphs[0028-0029] the LAN communication unit 201 (an example of a first receiving unit, a second transmitting unit, a third receiving unit, a fourth transmitting unit, and a fifth receiving unit) communicates with the image forming apparatus 6 through the internal network. The LAN communication unit 201 receives a request and a notice from the image forming apparatus 6. The Internet communication unit 205 transmits a request to the update management server 3 and the storage server 4 and transmits a notice to the terminal management server 5. The Internet communication unit 205 receives a response from the update management server 3, the storage server 4, and the terminal management server 5. The communication controller 204 (an example of a discard unit) controls the LAN communication unit 201 and the Internet communication unit 205. The allowance list memory 202 (an example of a memory) stores an allowance list. The allowance list controller 203 (an example of an adding unit and a removal unit) adds or removes information to or from the allowance list).

With respect to claim 10, Mukai-Miyawaki-Urakawa teaches the system, wherein the second transmission unit transmits the information of the areas  in which the first and second data is stored to all of a plurality of service providing servers in the information managed by the management unit (Miyawaki, see paragraphs[0028-0029] the LAN communication unit 201 (an example of a first receiving unit, a second transmitting unit, a third receiving unit, a fourth transmitting unit, and a fifth receiving unit) communicates with the image forming apparatus 6 through the internal network. The LAN communication unit 201 receives a request and a notice from the image forming apparatus 6. The Internet communication unit 205 transmits a request to the update management server 3 and the storage server 4 and transmits a notice to the terminal management server 5. The Internet communication unit 205 receives a response from the update management server 3, the storage server 4, and the terminal management server 5. The communication controller 204 (an example of a discard unit) controls the LAN communication unit 201 and the Internet communication unit 205. The allowance list memory 202 (an example of a memory) stores an allowance list. The allowance list controller 203 (an example of an adding unit and a removal unit) adds or removes information to or from the allowance list).

With respect to claim 11, Mukai-Miyawaki-Urakawa teaches the system, wherein when the client terminal transmits third data different from the first data and the second data, the third data is stored in an added third storage area (Mukai, see paragraphs[0143, 0161] the print data transmitter 52 of the data accumulation server 18 transmits the document to the temporary storage server 20 via the relay server 19. The relay server 19 transmits the document, the job ID, and the like to a URL of the temporary storage server 20, using a general protocol such as https. The temporary storage server 20 accumulates and stores the job).

With respect to claim 12, Mukai-Miyawaki-Urakawa teaches the system, wherein each of the information of the areas  in which the first and second data is stored is an identifier assigned to an area, and the identifier is information with which the data stored in the area can be identified (Mukai, see paragraphs [0124] Table 1 illustrates the document management table managed by the print data storage 21 and the document manager 56. The document management table stores, for each job being registered, information on job data and a job status in association).
    
With respect to claim 13, Mukai-Miyawaki-Urakawa teaches the system, wherein each of the first and second service providing servers further comprises a first determination unit configured to determine, based on the identifier, whether an area corresponding to the identifier is a data acquisition source (Mukai, see paragraphs [0124, 0194] The job name is a file name of a document or the like, and has a function to identify the document. A job ID may be used in place of the job name. The job data indicates the data itself of the document, a storage location, or the like. The job status is the same as that in the first embodiment).


With respect to claim 14, Mukai-Miyawaki-Urakawa teaches the system, wherein the at least one processor of the data storage server further executes instructions to function as a second  determination unit configured to, if a new service providing server is detected, determine, based on the identifier, whether an area corresponding to the identifier is a data acquisition source of the new service providing server (Mukai, see paragraphs [0124, 0160] at S1A, when having detected that a document is newly registered in the document manager 56 of the data accumulation server 18, the print data transmitter 52 of the data accumulation server 18 transmits the encrypted document together with the job ID and the user name to the relay server 19. The job ID is transmitted for specifying the document registered by the user), and
the second transmission unit transmits information of the area determined to be the data acquisition source of the new service providing server by the second determination unit, to the new service providing server as the information of an area in which the data is stored (Mukai, see paragraphs [0124, 0160-0161, 0166] at S2A, the accumulation server transfer unit 62 of the relay server 19 transmits the encrypted document together with the job ID and the user name to the temporary storage server 20. The time of the transmission could be any time, such that it may be immediately after the registration, periodically, when the load of the data accumulation server 18 is equal to or less than a predetermined value, or the like. The print data storage 21 of the temporary storage server 20 stores the document, and registers the job ID and the like to the document management table). 


With respect to claim 15, Mukai-Miyawaki-Urakawa teaches the system, wherein the client terminal is a printing apparatus (Mukai, see FIG. 1 and paragraphs [0037-0044] the MFP 30 transmits a notification that the document has been printed (print completion) to the temporary storage server 20).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/19/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457